            Case 2:12-cr-00062-RSL Document 1514 Filed 03/29/21 Page 1 of 4




 1
 2
 3
 4
 5
                                UNITED STATES DISTRICT COURT
 6
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE
 8
 9    UNITED STATES OF AMERICA,                                Case No. CR12-62RSL

10                          Plaintiff,                         ORDER DENYING
11                     v.                                      DEFENDANT’S MOTION
                                                               FOR COMPASSIONATE
12    VICTOR BERRELLEZA-VERDUZCO,                              RELEASE
13                          Defendant.
14
15         This matter comes before the Court on defendant’s pro se “Motion for Reduction of
16 Sentence” pursuant to 18 U.S.C. § 3582(c)(1)(A). Dkt. # 1507. Having reviewed the memoranda
17 of the parties and the record contained herein, the Court finds as follows:
18         I.     PROCEDURAL MOTIONS
19         As an initial matter, the Court finds compelling reasons justify sealing defendant’s
20 records (Dkt. # 1512). The government’s motion to seal (Dkt. # 1511) is accordingly
21 GRANTED. The government’s motion to file an overlength brief (Dkt. # 1509) is also
22 GRANTED.
23         II.    BACKGROUND
24         Defendant is a 31-year-old inmate currently incarcerated at the Federal Correctional
25 Institution (“FCI”) Victorville in California. On April 23, 2013, defendant pleaded guilty to
26 conspiracy to distribute controlled substances, in violation of 21 U.S.C. §§ 841(a)(1),
27 841(b)(1)(A), and 846; conspiracy to engage in money laundering, in violation of 18 U.S.C.
28 §§ 1956(h), 1956(a)(1)(A)(I), and 1956(a)(1)(B)(I); conspiracy to interfere with commerce by
     ORDER DENYING DEFENDANT’S
     MOTION FOR COMPASSIONATE RELEASE - 1
            Case 2:12-cr-00062-RSL Document 1514 Filed 03/29/21 Page 2 of 4




 1 robbery, in violation of 18 U.S.C. § 1951; and conspiracy to possess firearms in furtherance of a
 2 drug trafficking crime, in violation of 18 U.S.C. § 924(o). See Dkt. # 856. At the sentencing
 3 hearing on September 13, 2013, defendant moved to withdraw his plea and for new counsel,
 4 which the Court denied. With defendant’s consent, the Court proceeded with sentencing and
 5 sentenced defendant to 20 years in custody and 60 months of supervised release. Dkt. # 1099.
 6 Defendant appealed the Court’s order denying his motion to withdraw his guilty plea and his
 7 request to substitute counsel, and the Ninth Circuit affirmed the Court’s order. United States v.
 8 Berrelleza-Verduzco, 590 F. App’x 707 (9th Cir. 2015) (mem.). Defendant is currently
 9 scheduled for release from the custody of the Federal Bureau of Prisons (“BOP”) on July 31,
10 2029. Dkt. # 1510.
11         On March 5, 2021, defendant filed the instant motion, seeking compassionate release
12 under 18 U.S.C. § 3582(c) based on the conditions he alleged he endured over the previous year,
13 including his contracting of COVID-19. Dkt. # 1507.
14         III.   LEGAL FRAMEWORK
15         The compassionate release statute provides narrow grounds for defendants in
16 “extraordinary and compelling” circumstances to be released from prison early. See 18 U.S.C.
17 § 3582(c). The First Step Act of 2018 amended the procedural requirements governing
18 compassionate release. See id. Prior to the First Step Act’s passage, only the Director of the
19 BOP could bring motions for compassionate release. The Director rarely filed such motions.
20 See, e.g., United States v. Brown, 411 F. Supp. 3d 446, 448 (S.D. Iowa 2019). Congress
21 amended the statute to allow defendants to directly petition district courts for compassionate
22 release. As amended, 18 U.S.C. § 3582(c)(1)(A) states in relevant part,
23                (c) Modification of an imposed term of imprisonment.—The court may not
                  modify a term of imprisonment once it has been imposed except that—
24
                         (1) in any case—
25
                                (A) the court, upon motion of the Director of the Bureau of
26                              Prisons, or upon motion of the defendant after the defendant
27                              has fully exhausted all administrative rights to appeal a failure
                                of the Bureau of Prisons to bring a motion on the defendant’s
28
     ORDER DENYING DEFENDANT’S
     MOTION FOR COMPASSIONATE RELEASE - 2
            Case 2:12-cr-00062-RSL Document 1514 Filed 03/29/21 Page 3 of 4




 1                              behalf or the lapse of 30 days from the receipt of such a
                                request by the warden of the defendant’s facility, whichever
 2
                                is earlier, may reduce the term of imprisonment (and may
 3                              impose a term of probation or supervised release with or
                                without conditions that does not exceed the unserved portion
 4
                                of the original term of imprisonment), after considering the
 5                              factors set forth in section 3553(a) to the extent that they are
                                applicable, if it finds that—
 6
                                       (i) extraordinary and compelling reasons warrant such
 7                                     a reduction; . . .
 8                                     (ii) . . .
 9                                     and that such a reduction is consistent with the
10                                     applicable policy statements issued by the Sentencing
                                       Commission[.]
11
12         As an initial matter, before the Court can consider the merits of defendant’s motion, it

13 must determine whether he has met the statutory exhaustion requirement for compassionate
14 release. See 18 U.S.C. § 3582(c)(1)(A). Defendant bears the burden of establishing this
15 requirement. See, e.g., United States v. Van Sickle, No. CR18-0250JLR, 2020 WL 2219496, at
16 *3 (W.D. Wash. May 7, 2020) (collecting cases). The government asserts that defendant has not
17 met this preliminary burden, Dkt. # 1510 at 11, and the Court agrees. Defendant alleges merely
18 that he made a request and waited over 30 days for the warden’s response. See Dkt. # 1507 at 3.
19 Defendant does not specify when he made the alleged request, and he did not attach a copy of
20 the request. See id. The government states that it “has inquired of BOP, and BOP has no record”
21 of defendant’s alleged request. Dkt. # 1510 at 11. Defendant did not file a reply to the
22 government’s response, and the Court concludes that defendant has failed to establish that he
23 has satisfied the exhaustion requirement. Because defendant has not met this threshold
24 requirement, the Court lacks authority to grant relief under § 3582(c)(1)(A). See United States v.
25 Fuentes, 834 Fed. App’x 414 (9th Cir. 2021) (mem.) (“A court may not excuse a defendant’s
26
27
28
     ORDER DENYING DEFENDANT’S
     MOTION FOR COMPASSIONATE RELEASE - 3
                Case 2:12-cr-00062-RSL Document 1514 Filed 03/29/21 Page 4 of 4




 1 failure to comply with a statutory exhaustion requirement.”). Accordingly, defendant’s motion
 2 must be DENIED. 1
 3          IV.      CONCLUSION
 4          For all the foregoing reasons, defendant’s motion for compassionate release (Dkt. # 1507)
 5 is DENIED without prejudice to re-filing once he complies with the exhaustion requirement set
 6 forth in 18 U.S.C. § 3582(c)(1)(A). 2 Before the Court will consider the merits of defendant’s
 7 motion, he must show that (1) he “has fully exhausted all administrative rights to appeal a
 8 failure of the [BOP] to bring a motion on [his] behalf,” or (2) thirty (30) days have lapsed since
 9 the receipt of his compassionate release request by the warden of FCI Victorville. 28 U.S.C.
10 § 3582(c)(1)(A).
11          IT IS SO ORDERED.
12
13          DATED this 29th day of March, 2021.
14
15                                                     A
                                                       Robert S. Lasnik
16                                                     United States District Judge
17
18
19
20
21
22
            1
            To the extent that defendant raises an Eighth Amendment claim challenging the conditions of
23
   his confinement, see Dkt. # 1507 at 5, the Court declines to order his release on Eighth Amendment
24 grounds based on the procedural posture of defendant’s request for relief. See United States v. Numann,
   No. 3:16-CR-00025-TMB, 2020 WL 1977117, at *4 (D. Alaska Apr. 24, 2020) (Burgess, J.) (An Eighth
25 Amendment claim “relating to the manner and conditions of confinement—[is] not properly brought in a
26 motion for compassionate release [under § 3582(c)(1)(A)] and this Court does not have jurisdiction to
   consider [it].”).
27          2
            The government’s motion to seal (Dkt. # 1511) and motion to file an overlength brief (Dkt.
28 # 1509) are also GRANTED.
     ORDER DENYING DEFENDANT’S
     MOTION FOR COMPASSIONATE RELEASE - 4
